Barnard, P. J.
The Board of Water and Sewerage commissioners repaved a portion of St. Felix street with Nicholson pavement, which had before been paved with .cobble stone. Dnder existing law the commissioners were not authorized to act, unless upon an application signed by a majority of the land owners fronting on the street so repaved asking for it. The petitioner signed a petition asking for the repavement, but a majority of the owners did not.
The assessment in question was imposed without right. Before the assessment could be imposed, the petition 'must have been presented. The petitioner, by signing, lost no right to object, if less than the legal number signed the petition.

Order affirmed with costs.

Note.—See contra, City of Burlington v. Gilbert, 31 Iowa, 356; 1 Am. Rep. 143. In that case the city charter provided as follows: “ The city council shall have power to cause to be opened, paved, repaved or improved, any street, lane, alley, market-space or public landing, on petition of not less than two-thirds of the number of owners of any square, or parts of a square of said city, bounding or abutting on such street,” etc. The defendant with others signed and presented a petition for the improvement of a street, and the city council thereupon caused the improvement to be made. Held, that the defendant was estopped from claiming that the assessment of a tax for such improvement was unauthorized and illegal, on the ground that two-thirds of the abutting owners did not join in the petition. See opinion of Mieler, P. J., in People v. Wagoner, ante, p. 222.—Rep.